Exhibit 10.9

Unitrin, Inc. 2005 Restricted Stock and Restricted Stock Unit Plan

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (“Agreement”) is made as of this      day of
                    , 2        (“Grant Date”) between UNITRIN, INC., a Delaware
corporation (the “Company”), and «name» (the “Restricted Stockholder”).

RECITALS

A. The Board of Directors of the Company has adopted the 2005 Restricted Stock
and Restricted Stock Unit Plan, including any and all amendments to date (the
“Plan”).

B. The Plan is administered by the Compensation Committee of the Company’s Board
of Directors (the “Committee”).

C. The Plan provides for the granting to selected employees and other persons
furnishing services to the Company or any subsidiary or affiliate of the
Company, as the Committee may from time to time determine, of restricted stock
which shall be shares of the Company’s Common Stock (the “Shares”).

D. Pursuant to the Plan, the Committee has determined that it is to the
advantage and best interest of the Company and its stockholders to grant an
award of restricted stock to the Restricted Stockholder covering «shares»
(«number») Shares of restricted stock as an inducement to remain in the service
of the Company and as an incentive for increased effort during such service, and
has approved the execution of this Agreement between the Company and the
Restricted Stockholder.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. The Company grants to the Restricted Stockholder an award of
restricted stock on the terms and conditions hereinafter set forth, consisting
of an aggregate of «shares» («number») Shares of restricted stock (the
“Restricted Stock”).

2. Vesting and Forfeiture.

(a) Restricted Period. The Restricted Stock shall be restricted during a period
(the “Restricted Period”) beginning on the Grant Date and expiring on the
date(s) that the Shares vest (the “Vesting Date(s)”). Subject to the forfeiture
and early vesting provisions referenced in Section 2(b) below, {INSERT ONE OF
THE FOLLOWING THREE VESTING ALTERNATIVES:

Vesting Alternative 1

[the Vesting Dates are, for the first of four equal installments of the
Restricted Stock Shares, the six-month anniversary of the Grant Date (the
“Initial Vesting Date”), and for each of the remaining three installments of
such Shares, respectively, the first, second and third anniversaries of the
Initial Vesting Date.],

Vesting Alternative 2

[the Vesting Date is the fourth anniversary of the Grant Date.],

Vesting Alternative 3

[the Vesting Date(s) is/are                  SPECIFY ALTERNATIVE APPROVED FOR
THIS GRANT.]}



--------------------------------------------------------------------------------

(b) Forfeiture or Early Vesting upon Retirement, Death, Disability or Other
Termination of Service. During the Restricted Period, the Restricted Stock may
be subject to forfeiture or early vesting as follows:

 

  (i) Retirement. If the Restricted Stockholder retires but continues to render
services to Unitrin as a director, consultant or advisor pursuant to a written
agreement, all Shares of Restricted Stock held by the Restricted Stockholder
will remain outstanding while such services continue. At the time such
post-retirement services end (other than as a result of death or disability), or
upon retirement if the Restricted Stockholder does not continue to render
services to Unitrin as a director, consultant or advisor pursuant to a written
agreement, all unvested Shares held by the Restricted Stockholder will be
forfeited to Unitrin.

 

  (ii) Death or Disability. Upon the termination of the Restricted Stockholder’s
employment or service agreement due to death or disability, all restrictions on
the Shares of Restricted Stock which are then held by the Restricted Stockholder
will lapse and the Shares will become fully vested.

 

  (iii) Other Termination. Upon the termination of the Restricted Stockholder’s
employment (or service as a consultant or advisor) for reasons other than death,
disability or retirement, including the divestiture by the Company of a
subsidiary or affiliate which employs (or utilizes such services of) the
Restricted Stockholder, all unvested Shares of Restricted Stock held by the
Restricted Stockholder will be forfeited to Unitrin.

3. Delivery of Restricted Stock; Stockholder Rights. The Shares of Restricted
Stock will be issued and delivered to a book entry account maintained by the
Company’s transfer agent. Thereafter, subject to the forfeiture provisions
referenced in Section 2(b) above, the Restricted Stockholder shall be entitled
to the rights and privileges of a stockholder of the Company in respect to such
Shares of Restricted Stock, including the right to vote and receive dividends
(subject to applicable tax withholding obligations) during the Restricted Period
on the same basis as all other issued and outstanding Shares.

4. Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a Share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported in The Wall Street Journal for the Grant Date or Vesting Date, as
applicable, or if no prices are reported for that day, the last preceding day on
which such prices are reported (or, if for any reason no such price is
available, in such other manner as the Committee in its sole discretion may deem
appropriate to reflect the fair market value thereof).

5. Withholding of Taxes.

(a) The Restricted Stockholder acknowledges that the vesting of Restricted Stock
Shares will generally be a taxable event. The Company will instruct the transfer
agent to deduct from the Restricted Stockholder’s book entry account whole
Shares having a Fair Market Value equal to the amount determined by the Company
to satisfy any applicable minimum statutory withholding or other tax obligations
that may arise upon such vesting, and the Restricted Stockholder shall remit to
the Company in cash any and all applicable withholding taxes resulting from
fractional shares. The Company shall withhold from any dividends paid during the
Restricted Period only the amounts the Company is required to withhold to
satisfy any applicable tax withholding requirements with respect to such
dividends based on minimum statutory withholding rates for federal and state tax
purposes, including any payroll taxes.

(b) The provisions of paragraph 5 (a) will not apply if a Restricted Stockholder
chooses to make an Internal Revenue Code Section 83(b) election. Upon such an
election, the Restricted Stockholder shall remit to the company in cash any and
all taxes which the Company may be required to withhold with respect to such
election.

6. No Assignment or Other Transfer. During the Restricted Period, neither this
Agreement, the Restricted Stock or any rights and privileges granted hereby may
be transferred, assigned, pledged or hypothecated in any way, whether by
operation of the law or otherwise, except by will or the laws of descent and
distribution. Without limiting the generality of the preceding sentence, no
rights or privileges granted hereby may be assigned or otherwise transferred
during the Restricted Period to the spouse or former spouse of the Restricted
Stockholder pursuant to any divorce proceedings, settlement or judgment. Any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Agreement, the Restricted Stock or any other rights or privileges granted hereby
contrary to the provisions hereof shall be null and void and of no force or
effect.



--------------------------------------------------------------------------------

7. Certain Adjustments. The provisions of Articles 4.4 and 12 of the Plan
relating to certain adjustments in the case of stock splits, reorganizations,
equity restructurings, change of control events and similar matters described
therein are hereby incorporated in and made a part of this Agreement. Any such
adjustments shall be made by the Committee, whose determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive. No fractional Shares of stock shall be issued under the Plan on any
such adjustment.

8. Participation by Restricted Stockholder in Other Company Plans. Nothing
herein contained shall affect the right of the Restricted Stockholder to
participate in and receive benefits under and in accordance with the then
current provisions of any retirement plan or employee welfare benefit plan or
program of the Company or of any subsidiary or affiliate of the Company, subject
in each case, to the terms and conditions of any such plan or program.

9. Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ or contract for the services of the
Restricted Stockholder, to restrict the right of the Company or any of its
subsidiaries or affiliates to discharge the Restricted Stockholder or cease
contracting for the Restricted Stockholder’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Restricted Stockholder and
the Company or any of its subsidiaries or affiliates.

10. Agreement Subject to Restricted Stock Plan. The Restricted Stock hereby
granted is subject to, and the Company and the Restricted Stockholder agree to
be bound by, all of the terms and conditions of the Plan, as the same may be
amended from time to time hereafter in accordance with the terms thereof, but no
such amendment shall adversely affect the Restricted Stockholder’s rights under
this Agreement without the prior written consent of the Restricted Stockholder.
To the extent that the terms or conditions of this Agreement conflict with the
terms or conditions of the Plan, the Plan shall govern.

11. Arbitration. All disputes related to this Agreement or any Restricted Stock
granted hereunder, shall be submitted to binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA National Rules for the
Resolution of Employment Disputes (“AAA Rules”). A copy of the AAA Rules is
available to the Restricted Stockholder upon written request to the Company’s
Director of Human Resources at One East Wacker Drive, Chicago, Illinois 60601
(or such other address as the Company may specify from time to time), or may be
obtained online at: www.adr.org.

To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules. If mediation does not fully resolve the
dispute, then the matter will be subject to arbitration before a single
arbitrator who shall have the power to award any types of legal or equitable
relief available in a court of competent jurisdiction, including, but not
limited to, attorneys’ fees and costs, to the extent such relief is available
under applicable law, and all defenses that would be applicable in a court of
competent jurisdiction shall be available. All administrative costs of
arbitration (including reimbursement of filing fees) and the fees of the
arbitrator will be paid by the Company.

13. Execution. This Agreement has been executed and delivered as of the day and
year first above written at Chicago, Illinois, and the interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the state of Illinois without application of its conflicts of laws principles.

14. Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Restricted Stock granted hereby and
may not be amended except in a writing signed by both Unitrin, Inc. and the
Restricted Stockholder.

<ADD THE NEXT SECTION FOR ALL GRANTS TO THE FOLLOWING OFFICERS OF THE COMPANY:
CEO; COO; PRESIDENT; AND VICE PRESIDENTS>

15. Stock Holding Period. The Restricted Stockholder agrees to hold the shares
of Restricted Stock acquired hereunder for a minimum of twelve months following
their Vesting Date. This holding period shall not apply to shares of Restricted
Stock withheld by the Company to settle tax liabilities related to the vesting
of such shares.



--------------------------------------------------------------------------------

UNITRIN, INC.      RESTRICTED STOCKHOLDER By:  

 

    

 

  «Authorized Officer»      «name»

By his or her signature below, the spouse of the Restricted Stockholder agrees
to be bound by all of the terms and conditions of the foregoing Restricted Stock
Agreement.

 

 

 

Print Name